Yeager, J.,
concurring- in the result.
I am convinced that the majority opinion announces a correct decision of the question of whether or not the plaintiff district is exempt from taxation but I think that since, as pointed out by the opinion, a constitutional ground exists for holding that a public power district organized pursuant to statute to engage in the production and distribution of electric current and in irrigation is exempt from taxation, that the decision and the ground therefor should be so limited.
To go beyond that is not only unnecessary but, as I see the situation, goes too. far toward determination of the matter of taxation of property of other and different corporations organized under and authorized by Senate File No. 310 for the performance of purposes not contemplated by the constitutional provisions mentioned in the opinion.
*600It is my view that this court ought not, directly or indirectly, in the opinion in this case, to go beyond a determination of the question of whether or not a corporation organized under Senate File No. 310 for the purpose of performing the functions contemplated by the cited provisions of the Constitution is exempt from taxation.